Historically, in 1982, the Supreme Court, in a series of cases, decided that intentional tort actions filed by an employee against his employer were outside the workers' compensation system and thus could be tried to a jury. See Blankenship v.Cincinnati Milacron Chemicals (1982), 69 Ohio St.2d 608, 23 O.O. 3d 504, 433 N.E.2d 572; Jones v. VIP Development Co. (1984),15 Ohio St.3d 90, 15 OBR 246, 472 N.E.2d 1046. In response to those decisions, in 1986, the legislature enacted an amendment to the Workers' Compensation Act, changing the course of the law as established by those Supreme Court decisions and eliminating jury trials.
While the statute is somewhat inartfully drawn, the legislative analysis is instructive. See, e.g., Ohio Legislative Service Commission, 116th General Assembly, 1985-1986, Analysis of S.B. 307, wherein it states:
"The bill limits the court in an intentional tort action against an employer to the determination as to whether or not the employer is liable for damages based upon the commission of an intentional tort. Deliberate removal by the employer of safety guard equipment or deliberate misrepresentation of a toxic or hazardous substance is evidence, the presumption of which may be rebutted, of an act committed with the intent to injure another. The bill requires the court to dismiss the action if upon a motion for summary judgment, the facts required to be proved do not exist, or if upon a motion for a directed verdict against the plaintiff, the court determines, after considering all the evidence and every inference legitimately and reasonably raised thereby most favorably to the plaintiff, there is not sufficient evidence to find the facts required to be proven. The decisionwill be made solely by a judge. * * *" (Emphasis added.)
Accordingly, the legislative intent was to have a judge, sitting without a jury, decide intentional tort actions filed by an employee against his employer. Thus, the issue is: Can the legislature abolish the right to trial by jury in such cases without violating the *Page 60 
Constitution? To answer this question, another question must first be answered: Did the right to a jury trial, in an employee's intentional tort action against his employer, exist at common law and predate the adoption of the Ohio Constitution? The majority finds that it did, but I believe that theBlankenship/Jones cause of action is a newly created action first appearing in Ohio law in 1982. As a new cause of action, R.C.4121.80(D) may be applied prospectively from its effective date, but it cannot be applied retrospectively because the right to a jury trial is a substantive right. See Justice v. Kutter (Dec. 23, 1987), Summit App. No. 2262, unreported, and Kneisley v.Lattimer-Stevens Co. (Aug 4, 1987), Franklin App. No. 86AP-1046, unreported, affirmed (1988), 40 Ohio St.3d 354, 533 N.E.2d 743, which discusses the nature of a jury trial.
Section 5, Article I of the Ohio Constitution provides that "the right of trial by jury shall be inviolate." This constitutional guarantee applies to all cases where the right to a jury trial existed before adoption of the Ohio Constitution.Pokorny v. Local No. 310 (1974), 38 Ohio St.2d 177, 180, 67 O.O. 2d 195, 196, 311 N.E.2d 866, 869; Belding v. State, ex rel.Heifner (1929), 121 Ohio St. 393, 169 N.E. 301. Thus, the issue really revolves around whether an employer's "intentional tort," as defined in Jones, supra, and R.C. 4121.80(G)(1), is a cause of action which predated adoption of the Ohio Constitution.
The right of an employee to sue his employer for an "intentional tort," as that term has been defined in Jones,supra, is a common-law right first recognized in Blankenship,supra. The Blankenship court held, for the first time in Ohio law, that an employer's constitutional immunity did not extend to intentional torts committed by an employer. Subsequently, inJones, supra, paragraph one of the syllabus, the Supreme Court defined what it meant by an "intentional tort." It defined it as:
"* * * an act committed with the intent to injure another, or committed with the belief that such injury is substantially certain to occur."
This definition includes elements both of negligence and tortious conduct. It mixes the negligent injury with the intentional injury. Thus, it is a hybrid form of action unknown in the early common law of this state. Because of this, an "intentional tort," as defined in Jones, supra, is not analogous to an assault and battery. So that, as the majority notes, while assault and battery is a cause of action predating the adoption of the Ohio Constitution, I believe the nature of an assault and battery is not harmonious with that of an employer's intentional tort. See Bertolino v. Wheeling-Pittsburgh Steel Corp. (Apr. 15, 1987), N.D. Ohio No. C85-156(A), unreported.
Therefore, the right of an employee to sue his employer for an "intentional tort," as that term was first defined in Jones,supra, is a common-law right which did not exist until the decision rendered in Blankenship, supra. Since R.C. 4121.80(G)(1) statutorily follows the Supreme Court's definition, it, too, originates from Blankenship and Jones, supra, and does not predate the adoption of the Ohio Constitution.
Therefore, R.C. 4121.80(D), abolishing the right to a trial by jury, is constitutional and not violative of Section 5, Article I
of the Ohio Constitution. The second assignment of error should be overruled. *Page 61